DETAILED ACTION
Claims 1, 9, and 16 have been amended.
Claim 19 has been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments made 1/6/2022 with respect to claim(s) 1-20 have been considered but are not convincing.
Applicant argues that as the limitations of claim 19 were amended into independent claims 1, 9, and 16 the claims should be allowable.  Although claim 19 was previously indicated as allowable and applicant amended claim 19 into claims 1, 9, and 16, after further search and consideration, an alternative interpretation of the prior art meets the claimed limitation.  As discussed in the newly presented rejection below, Greenhalgh teaches the coupler circumferentially surrounds the guidewire (See Figure 4).  
Any inconvenience to applicant is regretted. Examiner strongly suggests that applicant amends to clearly describe the direct attachment of the securing members to the conduit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
	Claim 11 recites the limitation "the distal end portion of the conduit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to if the term is meant to refer to “the distal portion” of the conduit, “a distal end portion of the conduit”, or “the distal end portion of the securing member”. For examination purposes, examiner will interpret based on the introduction given in claim 9 and interpret as “the distal end portion” of the securing member. 
	Claim 13 recites “The treatment system of claim 9…in the radially constrained state” which lacks proper antecedent basis. It is unclear if the claim is meant to depend on claim 9 or claim 10, in which the proper antecedent basis is provided for “the radially constrained state”. Appropriate correction is required. 


Claim Objections
Claim 6 is objected to because of the following informalities:  lines 2-3 is missing an article before "elongate tubular member". It is grammatically incorrect.  Appropriate correction is required.  Line 3 should read “the elongated tubular member”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 8-13, 15-18, and 20 under 35 U.S.C. 102(a)(1) as being unpatentable over Greenhalgh (2008/0119886) has been withdrawn in light of further consideration.
1, 6-7, 9, and 14 under 35 U.S.C. 102(a)(1) as being unpatentable over Bradway (2015/0343181) has been withdrawn in light of further consideration and applicant’s amendments made 1/06/2022.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. US PG Pub [2008/0119886] in view of Liungman [2012/0123510] and Guterman et al. [2005/0119684].
With respect to Claim 1, Greenhalgh discloses: (Figure 4) A treatment system, comprising: an occlusive implant (10) configured to be positioned within an aneurysm (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection of an aneurysm and its neighboring vessel); a coupler (16) at a proximal portion of the occlusive implant; a guidewire (40)…extending therethrough and a distal portion slidably coupled to the coupler such that the guidewire is axially movable relative to the coupler, (…embolic filtering device 10 can be loaded onto a guide wire 40 by inserting the guide wire through the lumens of first base 16, the lumens of fasteners 30, 32, and 36, [0052]) (Examiner understands that as the embolic filtering device is loaded onto the guidewire, the guidewire has a distal portion slideably coupled and axially moveable relative to the coupler as the lumen of the guidewire slides through the coupler in order to move the device in an axial direction down the wire) wherein the coupler circumferentially surrounds the guidewire (See Figure 4); and a securing member (44) carried by the guidewire (Examiner interprets “carry” under BRI to mean to support. Catheter 42 (which the securing members are mounted on) and the embolic device 10 are both supported on the guidewire 40 [see Figure 4 and  0052] and therefore the securing members meet the limitation of being carried or supported by the guidewire 40), the securing member configured to be engaged with the coupler when the securing member is in a radially constrained state (First base 16 [the coupler] can have a recess 46 for receiving forceps 44 [ securing member]…  embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42…as embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0052-0053]), and to be disengaged with the coupler when the securing member is in a radially unconstrained state (See figure 4).  
Greenhalgh fails to teach: a guidewire is a conduit with a lumen extending therethrough.
Within the same field of occluding devices, Liungman teaches: (See Figure 6) a guidewire (3’) that is used as a conduit for delivering drugs to a blood vessel (…the guide wire 3' may constitute a conduit for locally distributing a pharmaceutical via said opening 26, [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the guidewire of Greenhalgh to be replaced with the conduit of Liungman for the purpose of being able to deliver a pharmaceutical to a part of the body, [Liungman, 0164]. 
	The combination of Greenhalgh and Liungman fail to teach: a conduit for use with an aneurysm.
Within the same field of aneurysm treatments, Guterman teaches: delivering drugs to an aneurysm (…delivery wire 23 to pass unimpeded therethrough and subsequently introduce an embolitic agent 18 into the aneurysm 14, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the conduit for delivery of a pharmaceutical agent of Greenhalgh and Liungman to have a conduit for drug delivery into an aneurysm as taught by Guterman for the purpose of embolization within the aneurysm, [Guterman, 0020]. 
As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) and an expanded state in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection (neck) of an aneurysm and its neighboring vessel if so desire).
With respect to Claim 3, Greenhalgh, as modified above, discloses: (See Figure 4 of Greenhalgh for system) The treatment system of claim 1, wherein the conduit (3’; Liungman) is configured to convey an embolic element therethrough for delivery to the aneurysm (…delivery wire 23 to pass unimpeded therethrough and subsequently introduce an embolitic agent 18 into the aneurysm 14, [0040]; Guterman).
With respect to Claim 4, Greenhalgh further discloses: The treatment system of claim 1, wherein the coupler (16) comprises a recess (46) and wherein the securing member (44) comprises a structure (41) configured to be received within the recess while the securing member is in the radially constrained state (First base 16 can have a recess 46 for receiving forceps 44, such that forceps 44 are positioned within recess 46 to more securely grasp embolic filtering device 10, and to deter embolic filtering device 10 from detaching from forceps 44. With embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42…As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape, [0052-0053]).  
42) having a lumen configured to receive the occlusive implant and conduit therein (With embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42, [0052]).
It would have been obvious for someone of ordinary skill in the art before the effective filing date that the elongate tubular member restrains the securing member in the radially constrained state when overlying the securing member (First base 16 can have a recess 46 for receiving forceps 44, such that forceps 44 are positioned within recess 46 to more securely grasp embolic filtering device 10, and to deter embolic filtering device 10 from detaching from forceps 44. With embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42, [0052]).
With respect to Claim 7, Greenhalgh as modified further discloses: The treatment system of claim 6, wherein proximal retraction of the elongate tubular (42) member to a position proximal of the securing member (44) causes the securing member to assume the radially unconstrained state (Figure 4, …forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).
Examiner understands that due to the catheter 42 (elongate tubular member) restraining the securing members while it covers the securing members and the occlusive implant, it would have been obvious for someone of ordinary skill in the art before the effective filing date that proximal retraction of the elongate tubular member to a position proximal of the securing members will cause the securing members to assume the radially unconstrained state. 
With respect to Claim 8, Greenhalgh as modified further discloses: The treatment system of claim 1, wherein, when the securing member (44) is disengaged with the coupler, the conduit [guidewire] (40) can be proximally retracted with respect to the coupler while the occlusive implant Figure 4) (…forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).  
	With respect to Claim 9, Greenhalgh discloses: (Figure 4) A treatment system, comprising: a guidewire (40) having a distal portion…; a coupler (16) slidably coupled to the distal portion such that the coupler is axially movable relative to the guidewire (…embolic filtering device 10 can be loaded onto a guide wire 40 by inserting the guide wire through the lumens of first base 16, the lumens of fasteners 30, 32, and 36, [0052]) (Examiner understands that as the embolic filtering device is loaded onto the guidewire, the guidewire has a distal portion slideably coupled and axially moveable relative to the coupler as the lumen of the guidewire slides through the coupler in order to move the device in an axial direction down the wire) wherein the coupler circumferentially surrounds the guidewire (See Figure 4); an occlusive member (embolic filtering device 10) coupled to the coupler (See Figure 4); and a securing member (44) coupled to the guidewire proximal to the coupler (Examiner interprets coupled to mean linked or connected according to BRI. The securing members are indirectly connected to the guidewire as the securing members travels along the guidewire once disengaged from the device 10. See [0052-0055 and Figure 4]), the securing member including a distal end portion removably coupled to the coupler (First base 16 [the coupler] can have a recess 46 for receiving forceps 44 [ securing member]… [0052]  …forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).
	Greenhalgh fails to teach: a guidewire is a conduit with a lumen extending therethrough. 
	Within the same field of occluding devices, Liungman teaches: (See Figure 6) a guidewire (3’) that is used as a conduit for delivering drugs to a blood vessel (…the guide wire 3' may constitute a conduit for locally distributing a pharmaceutical via said opening 26, [0164]).

The combination of Greenhalgh and Liungman fail to teach: a conduit for use with an aneurysm.
Within the same field of aneurysm treatments, Guterman teaches: delivering drugs to an aneurysm (…delivery wire 23 to pass unimpeded therethrough and subsequently introduce an embolitic agent 18 into the aneurysm 14, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the conduit for delivery of a pharmaceutical agent of Greenhalgh and Liungman to have a conduit for drug delivery into an aneurysm as taught by Guterman for the purpose of embolization within the aneurysm, [Guterman, 0020]. 
With respect to Claim 10, Greenhalgh discloses: The treatment system (10) of claim 9, wherein the distal end portion is moveable between a radially constrained state in which it is coupled with the coupler (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]), and a radially unconstrained state in which it is uncoupled from the coupler (Figure 4).  
Regarding claim 11, see 112 rejection above.  As stated above it is unclear if distal end portion refers to the securing members or conduit.  Regardless, as Greenhalgh discloses: The treatment system of claim 9, wherein the distal end portion of the securing members (44) is biased in a direction away from the coupler (16) (See annotated figure 4 below), the teachings of the prior art are considered to meet the claimed limitation.
[AltContent: textbox (See figure to the left. The arrows point to the securing members (44). 44 are flared outwards and away from coupler 16. Thus the limitation as claimed is met. )]
    PNG
    media_image1.png
    558
    402
    media_image1.png
    Greyscale

With respect to Claim 12, Greenhalgh further discloses: The treatment system of claim 9, wherein the occlusive member comprises an expandable mesh having a constrained state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) for delivery to an aneurysm and an expanded state in which at least a portion of the mesh is configured to be disposed across a neck of the aneurysm (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]; Examiner understands that the prior meets the limitation of the claim as it can be placed at the intersection (neck) of an aneurysm and its neighboring vessel if so desire). 
With respect to Claim 13, Greenhalgh discloses: The treatment system of claim 9, wherein the coupler (42) comprises a recess (46) and wherein the securing member comprises a structure (41) configured to be received within the recess while the securing member is in the radially constrained state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]).  
42) having a lumen configured to receive the occlusive implant and conduit therein (…filtering device 10 is loaded into a delivery system 41 comprising a catheter 42, exemplified in FIG. 4…embolic filtering device 10 can be loaded onto a guide wire 40 by inserting the guide wire through the lumens, [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the catheter restrains the securing member in a radially constrained state when overlying the securing member (First base 16 can have a recess 46 for receiving forceps 44, such that forceps 44 are positioned within recess 46 to more securely grasp embolic filtering device 10, and to deter embolic filtering device 10 from detaching from forceps 44. With embolic filtering device 10 secured by forceps 44 embolic filtering device 10 is pulled into catheter 42, [0052]).
With respect to Claim 15, Greenhalgh discloses: The treatment system of claim 9, wherein, when the securing member (44) is uncoupled from the coupler (16), the conduit (40) can be proximally retracted with respect to the coupler without moving the occlusive member (Figure 4) (…forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).  
	With respect to Claim 16, Greenhalgh discloses: (Figure 4) A treatment system, comprising: an occlusive member (10) having a coupler (16) attached thereto, the coupler having a recess (46) along a radially outer surface; and a guidewire (40) slidably movable with respect to the coupler (…embolic filtering device 10 can be loaded onto a guide wire 40 by inserting the guide wire through the lumens of first base 16, the lumens of fasteners 30, 32, and 36, [0052]) (Examiner understands that as the embolic filtering device is loaded onto the guidewire, the guidewire has a distal portion slideably moveable relative to the coupler as the lumen of the guidewire slides through the coupler in order to move the device in an axial direction down the wire) and having a securing member coupled thereto Examiner interprets coupled to mean linked or connected according to BRI. The securing members are indirectly connected to the guidewire as the securing members travels along the guidewire once disengaged from the device 10. See [0052-0055 and Figure 4]), the securing member comprising one or more structures configured to be releasably received within the recess (46) of the coupler (First base 16 [the coupler] can have a recess 46 for receiving forceps 44 [ securing member]… [0052]  …forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]); wherein the coupler circumferentially surrounds the guidewire (See Figure 4).
	Greenhalgh fails to teach: a guidewire is a conduit.
	Within the same field of occluding devices, Liungman teaches: (See Figure 6) a guidewire (3’) that is used as a conduit for delivering drugs to a blood vessel (…the guide wire 3' may constitute a conduit for locally distributing a pharmaceutical via said opening 26, [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the guidewire of Greenhalgh to be replaced with the conduit of Liungman for the purpose of being able to deliver a pharmaceutical to a part of the body, [Liungman, 0164]. 
The combination of Greenhalgh and Liungman fail to teach: a conduit for use with an aneurysm.
Within the same field of aneurysm treatments, Guterman teaches: delivering drugs to an aneurysm (…delivery wire 23 to pass unimpeded therethrough and subsequently introduce an embolitic agent 18 into the aneurysm 14, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the conduit for delivery of a pharmaceutical agent of Greenhalgh and Liungman to have a conduit for drug delivery into an aneurysm as taught by Guterman for the purpose of embolization within the aneurysm, [Guterman, 0020]. 
44) is configured such that the one or more structures are biased away from the recess (46) (See annotated figure 4 below).
[AltContent: textbox (See figure to the left. The arrows point to the securing members (44). 44 are flared outwards and away from recess 46. Thus the limitation as claimed is met. )]
    PNG
    media_image1.png
    558
    402
    media_image1.png
    Greyscale
 
With respect to Claim 18, Lorenzo discloses: The treatment system of claim 16, wherein the securing member (44) is moveable between a radially reduced state (As embolic filtering device 10 is withdrawn, embolic filtering device 10 will gradually expand from its collapsed position and into its memorized shape and/or in conformance, [0053]) in which the one or more structures (41) are received within the recess (46) of the coupler (16) and a radially expanded state in which the one or more structures are not received within the recess of the coupler (Figure 4) (…forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).  
With respect to Claim 20, Greenhalgh discloses: The treatment system of claim 16, wherein, while the occlusive member (10) is disposed at a treatment site (…preventing the passage of emboli between a venous blood pool and an arterial blood pools using devices for creating a barrier to the conducting of emboli at a passage between a venous blood pool and an arterial blood pool… the embolic filtering device can act as a scaffold for tissue to grow, [0039]), when the one or more 41) of the securing element (44) are not received within the recess (46) of the coupler (16), the conduit (40) can be proximally retracted with respect to the coupler without removing the occlusive member from the treatment site (See Figure 4) (…forceps 44 are disengaged from embolic filtering device 10, and forceps 44, catheter 42, and guide wire 40 are withdrawn, [0055]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. US PG Pub [2008/0119886] in view of Liungman [2012/0123510] and Guterman et al. [2005/0119684] as applied to claims 1, 9, and 16 above, further in view of Bardsley et al. WO2018/022186.
With respect to Claim 5, Greenhalgh as modified above discloses the treatment system of claim 1. 
The modification above, fails to disclose: wherein distal movement of the conduit relative to the coupler urges the securing member radially away from the coupler.
With the same field of implants deliverable to an aneurysm, Bardsley teaches: (See Figures 24A-B; implant, See annotated figure below) wherein distal movement (See Figures 24a-b for visual interpretation of arrows) of a moveable central shaft (40) relative to the coupler (engagement filament 90) urges the securing member (300a, 300b) radially away from the coupler (Once the collapsible grasping mechanism (300a, 300b) of the engagement wire (40) extends outside the implant pusher shaft (20), the collapsible grasping mechanism (300a, 300b) opens. The implant is then released as shown in Fig. 24B, [0105]).
[AltContent: textbox (See dashed arrow to the left pointing to the occlusive implant.)]
    PNG
    media_image2.png
    164
    473
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771